DETAILED ACTION
Claims 1-4 and 6-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed12/15/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (Pub. No. US 2019/0317746 A1) [0056] lines 3-6 which shows the ability to determine an individual computational/running time by subtracting from the overall time the waiting time associated with child/dependent like actions that the action has to wait on so it can complete its computation, which in view of Jha [0024] lines 11-26 and Fig. 3 which is able to shows the parent child relationship between connected spans and Jha [0025] lines 1-6 and [0038] lines 4-10 is able to show tracking the time/duration of each span, thus together can be viewed as shows being able to determine a self time of a parent span by subtracting the wait time associated with waiting on dependent/childlike processes to execute/complete from the total time  .
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 9 lines18-20 ) that the claim is not directed to a mental process tied to calculating the workload of related spans, (Argument 2; Remarks pg. 19 lines 30-31) retrieving a set of traces from the plurality of traces in response to a query, (Argument 3; Remarks pg. 20 lines 18-20) tracking an execution time of each respective group of related spans in the set of traces, (Argument 4; Remarks pg. 21 lines 10-13) where each group of related spans is associated with a particular category, (Argument 5; Remarks pg. 21 lines 16-18) that a cumulative execution time for the plurality of groups is being tracked, (Argument 6; Remarks pg. 22 lines 22-24) computing a workload ratio associated with each respective group of related spans, (Argument 7; Remarks pg. 23 lines 3-7) not motivation to combine the teachings of Jha and Fliflet.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, while there may be a large amount of spans thus time consuming in process to aggregate the information together without further detail for how the aggregation is to be performed can still be viewed as a mental process related to aggregating/joining provided information together.  The same can be said from tracking execution time of groups of related spans even with a large number it being time consuming to keep track of all the information, without further details on how the time information is tracked under broadest reasonable interpretation does not take it out of a process that can be done mentally by the mind as the ability to track information including time information can be viewed as a mental process and the subtracting the time of a child from the time can be viewed as a mental calculation being performed.  Also, the use of a processor generic computer component for performing action does 
As to argument 2, Jha [0026] lines 1-4, [0027] lines 1-5, [0028] lines 1-3 and [0029] lines 1-3 are used to shows the ability to generate/retrieves the spans that are stitched together to from a trance in response to a query thus acting as the retrieval of the trace.
As to argument 3,  the teachings of Jha [0025] lines 1-6 and [0038] lines 4-10 are used to shows that each span has a start and finish time stamp thus can be viewed as being able to track the execution time from, viewed as from start to stop, for each span thus being able to track the execution time of each respective group of related spans in the set of traces.
As to argument 4, it is viewed that the teachings of Jha [0026] lines 1-4, [0027] lines 1-6, [0028] lines 1-3 and [0032] lines 1-4, which shows the ability that the group of related spans associated with the same spanID can be viewed as the trace where the 
As to argument 5, Jha [0025] 1-6 shows the specifics of that all the spans are tracked associated with a start and finish time thus viewed as the cumulative execution time for the plurality of groups being determined.
As to argument 6, Fliflet [0042] lines 1-5 shows the ability to determine the basics of a workload ration that is based on the amount of time for a given events as compared to the overall time period, thus showing the basics of workload calculation of time for a specific event over total time period for all events, thus in light of Jha teachings [0025] lines 1-6 showing the time for all the spans are tracked thus being able to determine a total/cumulative execution time and the individual execution time together can be viewed as calculating a workload ratio associated with each group of related spans and the total/cumulative execution time of all the spans.
As to argument 7, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Jha and Fliflet deal with time measurements that can be viewed as part and total time measurements thus related where Fliflet is able to improve .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process of calculating the workload of related spans.
The limitations of aggregating, tracking and computing are one that under their broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre solution activity information.  That is other than the other than the receiving a set of traces response to a query, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but of the receiving a set of traces response to a query, aggregating a plurality of spans into a plurality of traces, in the content of this claim encompasses a user being able to manually combine/aggregate the spans into traces.  Similarly, tracking the execution time of groups of related spans covers performances of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre solution activity information.  That is other than the other 
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements in the receiving a set of traces from the plurality of traces in response to a query.  The receiving a set of traces is viewed as information being provided given access to.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on  the practicing of the idea and thus viewed as insignificant pre-solution activity information.  Thus, the claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the receiving the set of traces amounts to no more that insignificant pre solution activity information.  Mere instruction to apply pre solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 2-4, and 6-15 and 17-19 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process of calculating the workload of related spans.

The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements processor and memory and  the receiving a set of traces from the plurality of traces in response to a query.  The processor and memory are generic computer elements to implement the idea on the computer and does not integrate the abstract idea because it does not impose any meaningful limits on the practicing of the idea.  Similarly, the receiving a set of traces is viewed as information being provided given access to.  Accordingly, this additional elements does 
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor and memory and  receiving the set of traces amounts to no more that generic computer components to implement the idea on a computer and insignificant pre solution activity information.  Mere instruction to apply pre solution activity information cannot provide inventive concept.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (Pub. No. US 20211/0026646 A1), in view of Fliflet (Pub. No. US 2002/0140710 A1) and Liu et al. (Pub. No. US 2019/0317746 A1) .

As to claims 1 and 16, Jha discloses a method of computing a workload performed by a group of related spans within a microservices-based application executing in a distributed computing environment, the method comprising:
aggregating a plurality of ingested spans associated with one or more applications executing in the distributed computing environment into a plurality of traces (Jha [0021] lines 1-5 and [0027] lines 1-6; which shows in the distributed computer environment being able to aggregate individual spans into traces, viewed as one of a plurality of traces);
retrieving a set of traces from the plurality of traces in response to a query (Jha [0026] lines 1-4, [0027] lines 1-5, [0028] lines 1-3 and [0029] lines 1-3; which shows being able to generate/retrieve the spans that are stitched together to form a trace in response to/associated with a query);
tracking an execution time of each respective group of related spans in the set of traces, wherein the tracking an execution time is performed for a plurality of groups of related spans, wherein each group of related spans is associated with a particular category, and wherein the tracking the execution time for the respective group of related spans comprises computing a self time for spans in the respective group, where time period for child spans are used (Jha [0024] lines 11-26, [0025] lines 1-6, [0032] lines 1-4 and [0038] lines 4-10 and Fig. 3; which shows that for each span event being able to process its information to determine a start and finish timestamp thus viewed as a form of tracking an execution time, and forms the basics of computing self time associated with tracking the start and end timestamps associated with events and thus viewed that all groups of spans would have a tracked execution time as well, where it is seen that spans can be associated with parent/child relationship thus being able to track the time associated with the child spans and where traces are categorized based on their aggregate/group of spans and feature information) ;
tracking a cumulative execution time for the plurality of groups (Jha [0025] lines 1-6 and [0038] lines 4-10; which shows that all the spans are tracked associated with a start and finish time thus could be viewed as tracking a cumulative execution time for the plurality of groups by simple adding of all this time tracking information together).

Jha does not specifically disclose computing a workload ratio associated with each respective group of related spans using an execution time associated with a respective group and the cumulative execution time for the plurality of groups.

However, Fliflet discloses computing a workload ratio associated with each respective group of related spans using an execution time associated with a respective group and the cumulative execution time for the plurality of groups (Fliflet [0042] lines 1-5; which shows being able to compute a workload ratio based on the amount of time for a given event as compared to the overall time, thus in light of above disclosed information of tracking the execution time tied to traces can be seen as being able to compute a workload ratio using execution time associated with respective group and cumulative/overall time associated with event traces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fliflet showing the calculation of a workload ration associated with time, into the time measurement system of Jha for the purpose of improving determination of resource utilization by determine if unusually large amounts are resources are being used based on a time based workload ration, seen in Fliflet [0042] lines 1-5.

Jha as modified by Fliflet does not specifically disclose wherein the computing the self time for the spans in the respective group comprises determining a processing time for each span and subtracting a time period in which the span waits for a child span to execute.

However, Liu discloses wherein the computing the self time for the spans in the respective group comprises determining a processing time for each span and subtracting a time period in which the span waits for a child span to execute (Liu [0056] lines 3-6; which shows the ability to determine an individual computational/running time by subtracting from the overall time the waiting time associated with child/dependent like actions that the action has to wait on so it can complete its computation, which in light of above disclosed information showing the specifics of child/parent span relationships can be viewed together as being able to determine a self time of a parent span by subtracting the wait time associated with waiting on dependent/childlike processes spans to execute/complete from the total time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing being able to calculate time for event by removing wait times into the time tracking systems of Jha as modified by Fliflet for the purpose of increasing efficiency effectively balancing assignment of resources, as taught by Liu [0055] lines 1-4 and [0056] lines 3-6.

As to claims 3 and 17, Jha discloses further comprising retrieving the set of traces from a data set associated with an analysis modality of a plurality of analysis modalities, and wherein each analysis modality from the plurality of analysis modalities extracts a different level of detail from the plurality of ingested spans (Jha [0023] lines 19-22, [0030] lines 1-13, [0032] lines 1-8 and [0034] lines 1-4; is able to show ability to use/retrieve stored in data storage for performing sampling analysis on where it can be viewed that a plurality of analysis can be performed that can affect the context information used based on the source tracing system being used by the adaptive trace sampling system thus viewed as having different level of details).

As to claim 6, Jha discloses wherein the tracking the cumulative execution time for the plurality of groups comprises accumulating self-times for spans in the plurality of groups (Jha [0025] lines [0038] lines 4-10; which shows that all the spans are tracked associated with a start and finish time thus can be viewed as cumulative execution time for the plurality of groups).

 Jha as modified by Fliflet does not specifically disclose wherein computing a self-time for a span in the plurality of groups comprises determining a processing time for the span and subtracting a time period in which the span waits for a child span to execute.

However, Liu discloses wherein computing a self-time for a span in the plurality of groups comprises determining a processing time for the span and subtracting a time period in which the span waits for a child span to execute (Liu [0056] lines 3-6; which shows the ability to determine an individual computational/running time by subtracting from the overall time the waiting time associated with child/dependent like actions that the action has to wait on so it can complete its computation, which in light of above disclosed information showing the specifics of child/parent span relationships can be viewed together as being able to determine a self time of a parent span by subtracting the wait time associated with waiting on dependent/childlike processes spans to execute/complete from the total time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing being able to calculate time for event by removing wait times into the time tracking systems of Jha as modified 

As to claim 7, Jha discloses categorizing each respective group of related spans under a base category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the groups of related spans).

As to claim 20, Jha discloses a system for performing a method of computing a workload performed by a group of related spans within a microservices-based application executing in a distributed computing environment, the system comprising: a processing device communicatively coupled with a memory and configured to (Jha [0006] lines 1-5).

The remaining limitation of claim 20 are comparable to claim 1 above and rejected under the same reasoning.
 
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, Fliflet and Liu as applied to claims 1 and 16 above, and further in view of Madisetti et al. (Patent No. US 10,402,589 B1).

As to claims 2 and 19, Jha as modified by Fliflet and Liu does not specifically disclose wherein spans in a respective group of related spans are related by at least 

However, Madisetti discloses wherein spans in a respective group of related spans are related by at least one of: a same type of request, a same type of operation, a same type of service, an infrastructural element or a same type of customer (Madisetti Col. 12 lines 30-33; which shows the specifics that the group of spans that can make up a trace are related/associated by the same request).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Madisetti showing the traces related by request, into the associating trace information of Jha as modified by Fliflet and Liu for the purpose of increasing usability by providing more information of the relationships between spans, as taught by Madisetti Col. 12 lines 30-33.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, Fliflet and Liu as applied to claims 1 and 16 above, and further in view of Lee (Pub. No. US 2020/0249651 A1).

As to claims 4 and 18, Jha discloses further comprising retrieving the set of traces from a data set associated with an analysis modality of a plurality of analysis modalities, and wherein the plurality of analysis modalities comprises a first analysis modality and a second analysis modality, wherein the first analysis modality is which shows the specifics of being able to perform plurality of analysis modality that is associated with sampling traces, thus viewed associated with their functionality).

Jha does not specifically disclose computing the workload associated with each group of related spans using the sampled traces.

However, Fliflet discloses computing the workload associated with each group of related spans using the sampled traces (Fliflet [0042] lines 1-5; which shows being able to compute workload information that can be viewed as associated with the disclosed spans information). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fliflet showing the calculation of a workload ration associated with time, into the time measurement system of Jha for the purpose of improving determination of resource utilization by determine if unusually large amounts are resources are being used based on a time based workload ration, seen in Fliflet [0042] lines 1-5.

Jah as modified by Fliflet and Liu does not specifically disclose wherein the second analysis modality is associated with analyzing raw trace data associated with the set of traces.

However, Lee discloses wherein the second analysis modality is associated with analyzing raw trace data associated with the set of traces (Lee [0035] lines 1-5; which shows that the specific type of analysis including analyzing the raw trace data information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lee showing the analyzing raw trace data into the trace data of Jah as modified by Fliflet and Liu for the purpose of increasing usability by being able to provided additional type of analysis of for trace data, as taught by Lee [0035] lines 1-5.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, Fliflet and Liu as applied to claim 1 above, and further in view of Presta et al. (Patent No. US 9,276,862 B1).

As to claim 8, Jha discloses categorizing each respective group of related spans under a base category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).



However, Presta discloses wherein the base category includes at least one of: application, database, external, network or garbage collection (Presta Col. 17 lines 44-51; which shows that features associated with the trace can include internal/database and external communication, thus together can be viewed as that the feature for the base category for the traces include database and external categorization).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Fliflet and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

As to claim 10, Jha discloses categorizing a respective group of related spans under a database category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).

Jha as modified by Fliflet and Liu does not specifically disclose wherein the respective group of related spans are associated with communicating with a database.

However, Presta discloses wherein the respective group of related spans are associated with communicating with a database (Presta Col. 17 lines 44-51; which shows that trace features can include database communication thus showing the specifics of the classification of a base classification under a database category).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Fliflet and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

As to claim 11, Jha discloses categorizing a respective group of related spans under an external category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).

Jha as modified by Fliflet and Liu does not specifically disclose  wherein the respective group of related spans are associated with communicating with an external service that is external to microservices-based application.

However, Presta discloses wherein the respective group of related spans are associated with communicating with an external service that is external to which shows that trace features can include external communication with external servers and thus viewed trace being associated with external services and thus can be categorized by the base feature as an external category).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Fliflet and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

As to claim 12, Jha discloses categorizing a respective group of related spans under a network category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).

Jha as modified by Fliflet and Liu does not specifically disclose wherein the respective group of related spans are associated with a cross-service call between different services.

However, Presta discloses wherein the respective group of related spans are associated with a cross-service call between different services (Presta Col. 17 lines 44-51; which shows that the trace feature can include trace associated with network communication that can provide networked communication across various servers, and thus can be viewed as a network category of base features of traces).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Fliflet and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Fliflet and Liu as applied to claim 1 above, and further in view of Hu (Pub. No. US 2018/0101286 A1).

As to claim 9, Jha discloses categorizing each respective group of related spans under a base category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category that the spans are categorized as well).

Jah as modified by Fliflet and Liu does not specifically disclose rendering for display in a graphical user interface a categorization of the plurality of groups in respective base categories.

which shows the specifics of a user interface that can display categorized data information thus in light of above disclose information display the categorized group/trace information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hu shows the user interface for displaying categorized information, into the categorized information of Jah as modified by Fliflet and Liu, for the purpose of increasing usability by providing more visual information to the user to understand categorized information as taught by Hu [0104] lines 5-13.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Fliflet and Liu as applied to claim 1 above, and further in view of Cadigan et al. (Pub. No. US 2013/0151914 A1).

As to claim 13, Jha discloses categorizing a respective group of related spans under a collection category, wherein the respective group of related spans are operable to be associated with a base category in addition to the collection category (Jha [0025] lines 1-6, [0032] lines 1-4 and [0038] lines 4-10; which shows being able to determine feature associated with duration/time tied to the span and shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, thus viewed as multiple features can have multiple categorizations).

 Jah as modified by Fliflet and Liu does not specifically disclose wherein collection category is a garbage collection category, and wherein a duration of a span in the respective group of related spans is associated with the garbage collection category based on a value of a tag associated with garbage collection.

However, Cadigan discloses wherein collection category is a garbage collection category, and wherein a duration of a span in the respective group of related spans is associated with the garbage collection category based on a value of a tag associated with garbage collection (Cadigan [0090] lines 1-11; which shows that features of the trace information can include garbage collection based on the tagged information thus together in light of information disclose above can show the specifics of categorizing the feature information to be garbage collection category and an association between the time/duration associated with the spans/trace with garbage collection based on tag value information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cadigan showing feature information including garbage collection into the feature information of Jha as modified by Fliflet and Liu, for the purpose of increasing usability by providing for more trace information to be .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Fliflet and Liu as applied to claim 1 above, and further in view of Kobayashi et al. (Pub. No. US 2020/0413583 A1).

As to claim 14, Jha as modified by Fliflet and Liu does not specifically disclose rendering a representation of the workload ratio associated with each respective group for display in a graphical user interface for a user.

However, Kobayashi discloses rendering a representation of the workload ratio associated with each respective group for display in a graphical user interface for a user (Kobayashi [0041] lines 7-10; shows the specifics of the workload ratio information is able to be displayed in graphical format, thus graphical user interface for a user, where it is seen specifically disclose the workload ratio associated with each respective group).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kobayashi showing the graphical display of workload ratio information into the workload ratio information of Jha as modified by Fliflet and Liu, for the purpose of increasing usability by being able to present the information visually to a user, as taught by Kobayashi [0041] lines 1-10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Fliflet and Liu as applied to claim 1 above, and further in view of Makwarth et al. (Pub. No. US 2020/0328952 A1).

As to claim 15, Jha as modified by Fliflet does not specifically disclose however Liu discloses wherein computing the self-time for the spans in the respective group comprises determining a processing time for each span and subtracting a time period the span waits for a child span to execute (Liu [0056] lines 3-6; which shows the ability to determine an individual computational/running time by subtracting from the overall time the waiting time associated with child/dependent like actions that the action has to wait on so it can complete its computation, which in light of above disclosed information showing the specifics of child/parent span relationships can be viewed together as being able to determine a self time of a parent span by subtracting the wait time associated with waiting on dependent/childlike processes spans to execute/complete from the total time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing being able to calculate time for event by removing wait times into the time tracking systems of Jha as modified by Fliflet for the purpose of increasing efficiency effectively balancing assignment of resources, as taught by Liu [0055] lines 1-4 and [0056] lines 3-6.



However, Makwarth discloses  disclose rendering a histogram for each respective group for display in a graphical user interface, wherein the histogram depicts a self-time for spans in the respective group (Makwarth [0050] lines 2-16 and claim 18; which shows being able to visually depicting a histogram that is able to show time associated with span, thus in light of above disclose information can be viewed as the self time for the spans).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Makwarth showing the use of histograms showing time of spans into the use of time of span information of Jha as modified by Fliflet and Liu, for the purpose of providing further aid to the user in the debugging process taught by Makwarth [0050] lines 2-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193